DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response to the restriction requirement filed on June 3, 2022, has been received and entered.  No claims have been amended, claims 2-17, 19-39, 41-50, 52-58, and 60-75 have been cancelled, and claims 76-94 have been newly added.  Claims 1, 18, 40, 51, 59, and 76-94 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group II, claims 18 and 76-94 drawn to  a reversible thermal gel polymer formulation in the reply filed on June 3, 2022 is acknowledged.
	Applicant’s election of the following species of the single reversible thermal gel polymer of formula FX7 in the reply filed on June 3, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1, 40, 51, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 18 and 76-94 are under consideration.
The Election/Restriction requirement is deemed proper and made Final. 
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/478,457 filed on March 29, 2017, United States Provisional Patent Application Serial No 62/513,248 filed on May 31, 2017, and PCT Application Serial No.: PCT/US18/25059 filed on March 29, 2018.

Claim Objection/Allowable Subject Matter
	Claim 77 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejection - 35 U.S.C. 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is directed to a polymeric formulation, while claim 90 is directed the amount of force applied to a syringe when the polymer formulation is to be injected.  This does not further limit the polymer formulation itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 18, 78, 83, 88-90, 92, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: WO 2015/106149; Pub. Date: July 16, 2015).

	Regarding claim 18, Park discloses an antimicrobial reverse thermal gelling polymer composition (abstract), wherein the polymer comprises a first and second polymer block wherein the first black independently comprises an hydrophilic group (i.e. amide) and the second block comprises independently comprises a thermosensitive group, wherein the first block and second block are directly  covalently linked, wherein the composition comprises a carrier (page 3 line 10 through page 4 line 4), and wherein the  reverse thermal gelling polymer has a concentration of 5-10% in solution (page 10 Table) .  Park additionally discloses wherein the reverse thermal gel polymer composition has a viscosity of less than 50 cp or greater than 50 cp (claims 12 and 13) which falls within the instantly claimed range of a viscosity less than or equal to 1,5000 cP.

	Regarding claim 78, Park discloses wherein the PNIPAAm block has a molecular weight range of 2,000-35,000 Daltons and the PSHU block has a molecular weight range of 10,000-20,000 Daltons (page 9 lines 20-28), which overlaps the instantly claimed range of 10,000 to 500,000.

	Regarding claim 83, Park discloses wherein the solvent is water (page 4 line 5).
	Regarding claim 88, Park discloses wherein the reverse thermal gel polymer composition has a viscosity of less than 50 cp or greater than 50 cp (claims 12 and 13) which falls within the instantly claimed range of a viscosity range of 1 to 1,500 cP.

	Regarding claim 89, Park discloses wherein the concentration of the polymer in the solvent is 15 or 20 wt% (page 4 lines 7-8).

	Regarding claim 90, the instant claims are directed towards a polymer formulation, therefore the amount of force applied to a syringe when the polymer formulation is to be injected does not further limit the polymer formulation itself. 

	Regarding claims 92 and 94, Park discloses wherein the polymer forms a gel upon a change in temperature, wherein the polymer is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) (page 2 lines 30-34).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a reverse thermal gelling polymer composition (abstract), wherein the polymer comprises a first and second polymer block wherein the first black independently comprises an hydrophilic group (i.e. amide) and the second block comprises independently comprises a thermosensitive group, wherein the first block and second block are directly  covalently linked, wherein the composition comprises a carrier (page 3 line 10 through page 4 line 4), and wherein the  reverse thermal gelling polymer has a concentration of 5-10% in solution (page 10 Table) , with a viscosity of less than 50 cp or greater than 50 cp (claims 12 and 13) as disclosed by Park, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Park had already disclosed a reverse thermal gelling polymer composition (abstract), wherein the polymer comprises a first and second polymer block wherein the first black independently comprises an hydrophilic group (i.e. amide) and the second block comprises independently comprises a thermosensitive group, wherein the first block and second block are directly  covalently linked, wherein the composition comprises a carrier (page 3 line 10 through page 4 line 4), and wherein the  reverse thermal gelling polymer has a concentration of 5-10% in solution (page 10 Table) , with a viscosity of less than 50 cp or greater than 50 cp (claims 12 and 13).  It would have only required routine experimentation to modify the composition of Park for a reverse thermal gelling polymer composition as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
	

	Claims 18, 78-83, 87, 88, and 90-94 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: US 2016/0051469; Pub. Date: Feb. 25, 2016), hereinafter referred to as Park 2016.

	Regarding claims 18, 76, and 78, Park 2016 discloses a reverse thermal gelling polymer composition [0006], comprising a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the molecular weight of each block is 2000 to 50000 [0009].  Park additionally discloses wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050] which falls within the instantly claimed range of a viscosity less than or equal to 1,5000 cP and a concentration of between 2.5 and 10 wt% (Fig. 6).

	Regarding claim 79, Park 2016 discloses wherein the polymer has a polydispersity index of 1.91 [0101].

	Regarding claim 80, Park 2016 discloses wherein the critical solution temperature is in a range of 32 to 37 °C (Fig. 5).

	Regarding claim 81, although Park 2016 does not specifically disclose the compressive strength of the polymer formulation, Park 2016 does discloses the instantly claimed reverse thermal gelling polymer composition [0006], comprising a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012].  As the disclosure of Park 2016  is identical or substantially identical to the instantly claimed polymer formulation it would be expected that the polymer composition would have a compressive strength in the range from 300 kPa to 10 MPa, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the

	Regarding claim 82, although Park 2016 does not specifically disclose the tensile strain to failure, Park 2016 does discloses the instantly claimed reverse thermal gelling polymer composition [0006], comprising a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012].  As the disclosure of Park 2016  is identical or substantially identical to the instantly claimed polymer formulation it would be expected that the polymer composition would have a tensile strain to failure in the range of 150-200%, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the

	Regarding claim 83, Park 2016 discloses wherein the solvent tis a phosphate buffered solution [0026].

	Regarding claim 87, Park 2016 discloses the co-solvent of water and DMSO (claim 35 and [0109]).

	Regarding claim 88, Park 2016 discloses wherein the reverse thermal gel polymer composition has a viscosity ranges of 0.005 to 0.1 Pa.s [0050].

	Regarding claim 90, the instant claims are directed towards a polymer formulation, therefore the amount of force applied to a syringe when the polymer formulation is to be injected does not further limit the polymer formulation itself. 

	Regarding claim 91, as Park 2016 discloses the instantly claimed reverse thermal gelling polymer composition [0006], comprising a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012] it would be expected that the polymer composition be capable of being injected from a catheter that has a diameter selected from the range of 1 to 8 French, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the

	Regarding claims 92 and 94, Park 2016 discloses wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012]).

	Regarding claim 93, Park 2016 discloses wherein the gel is a nanoparticle or micelle (microparticle) [0011].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012] disclosed by Park 2016, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Park had already disclosed a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012] .  It would have only required routine experimentation to modify the composition of Park 2016 for a thermal gelling polymer solution, as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	

	Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No.: US 2016/0051469; Pub. Date: Feb. 25, 2016), hereinafter referred to as Park 2016 as applied to claim 18 above, and further in view of  Hunter et al. (Pub. No.: US 2005/0152941; Pub. Date: Jul. 14, 2005).

	Regarding claims 84-86 Park 2016 remains as applied to claim 18.   Park 2016 disclose a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), and wherein the thermal gelling polymer composition  includes a therapeutic agent [0007] as fully set forth above.  However, Park does not disclose wherein the formulation further comprise a contrasting agent, thrombin, or collagen.
 
	However, in the same field of compositions to be delivered to a body wherein the composition is in the form of a gel [0007] including reverse thermal gels ([0093], [0514], and [0517], Hunter discloses wherein the composition comprises a contrast agent [0806], collagen [0522], and thrombin [0562].   
 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Parker 2016 and Hunter et al. to include a contrast agent, thrombin, or collagen in a gelling composition including reverse thermal gel compositions as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the contrast agent in the thermal gel in order to aid in the visualization of the composition in the body [0806], thrombin, and collagen to increase the mechanical or adhesive properties of the gel and to catalyze crosslinking  of fibrin for clotting in the body  ([0562] and [0669].  One who would have practiced this invention would have had reasonable expectation of success because Park 2016 had already disclosed a thermal gelling polymer in solution [0007], wherein the thermal gelling polymer comprises an AB diblock copolymer wherein the deblock is made of a hydrophilic block and thermosensitive block, wherein the back bone of the blocks are  polyethylene oxide [0007], wherein the blocks additionally comprises polyNIPAAm ([0008] and Fig. 2), wherein the reverse thermal gel polymer has a viscosity ranges of 0.005 to 0.1 Pa.s [0050], and wherein the composition is a liquid at room temperature and forms a gel when the temperature increases to body temperature (37°C) [0012], while Hunter provided guidance to include to include a contrast agent, thrombin, or collagen to a gelling composition including reverse thermal gel compositions.  It would have only required routine experimentation to include a contrast agent, collagen, or thrombin to a reverse thermal gel polymeric composition as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617